DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 1/05/2021.
Claims 1-3, 5-12, and 14-22 remain pending and have been examined.

Information Disclosure Statement
The information disclosure statements filed on 12/11/2020 and 1/14/2021 have been placed in the application file and the information referred to therein has already been considered. 
Response to Arguments
Applicant’s arguments filed on 1/05/2021, in particular on pages 6-8, have been fully considered but they are not persuasive. For example:
At Remarks page number 6, Applicant submits: “Lee fails to anticipate, disclose, or suggest at least: ‘based on detection of an access by the execution entity to a model-specific register of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace, record[ing] at least one side effect of the access by the execution entity to the model-specific register, including recording at least one of a register value or a memory value changed as a result of the access by the execution entity to the model-specific register,’ as claimed by claim 1”
	As Examiner indicated in previous office action (i.e., p.11-12), Lee discloses the limitation about recording at least one side effect of the access by the execution entity including recording at least one of a memory value changed, and Christie further 
At Remarks page number 8, Applicant submit: “While Christie is directed to tracing, this tracing does not include recording an access to an MSR by the side-effects of this access, as claimed. Christie does employ a HWCR to help initiate instruction tracing, but lacks any disclosure of recording an access to the HWCR-and particularly lacks any disclosure of recording ‘at least one of a register value or a memory value changed’ due to the access to the HWCR.”
However, Examiner respectfully disagrees.
It is noted that claim language merely specifies “a register value or a memory value”, but does not explicit limit the “register value or memory value” for a specific register (i.e., model-specific register as claimed). Moreover, the claim language  specifies “a register value or a memory value changed as a result of the access by the execution entity” which is merely the access, but not the execution result (note: the access is different from the execution of the execution entity/un-deterministic processor instruction as disclosed in specification paragraph [0034], “Storing the side-effects of execution of such instructions may include for example, storing register values and/or memory values that were changed by execution of the instruction”). Therefore, it can be reason interpreted as recording/storing any changed memory value caused by the access to the register/model-specific register.
. 

Claim Objections
Claims 5, 7-8, 14, 16, and 18 are objected to because of the following informalities:  
Claims 5, 7-8, 14, 16, and 18 recite limitation “a group consisting of …” respectively which are directed to Markush type of claims. 
The recited “a group consisting of…” should be read as -- the group consist of…” which is a required format for constructing Markush type of claims. See MPEP 2173.05(h) for details.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 16 of U.S. Patent No. US 10,031,834 in view of Lewis (Lewis et al., US US2013/0097607A1):
Instant Application
16/029,372
US Patent
10,031,834
Claim 10:

A method, implemented at a processor comprising a processor cache, the method comprising: 











initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace;

based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: 

recording an influx of data imported into the processor cache in response to the cache miss; and 

setting a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into trace; and 

based on detection of an access by the execution entity to a model-specific register of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace, recording at least one side effect of the access by the execution entity to the model-specific register, including recording at least one of a register value or a memory value changed as a result of the access by the execution entity to the model-specific register.
Claims 10+16:

Claim 10: A method, implemented at a computer system that includes one or more processors, for recording a replay-able trace of execution of an executable 
entity using cache data, the method comprising: identifying a trace memory 
model that defines one or more events that are orderable across a plurality of 
threads of the executable entity;  executing the plurality of threads of the 
executable entity concurrently across one or more processing units of the one 
or more processors;  during execution of the plurality of threads, recording a 
separate replay-able trace for each thread independently, including, for each 
thread: recording initial processor register state for the thread;  and 
upon detecting a processor data cache miss based on execution of the thread, 




recording at least one line of cache data imported into the processor data 
cache in response to the processor data cache miss;  and 






during execution of at least one of the plurality of threads, detecting an occurrence of a first event by the thread that should be recorded by side effects of the first event, and recording the occurrence of the first event by recording the side effects of the first event into a replay-able trace for the thread, including recording one or more register values changed by the first event;  and detecting an occurrence of a second event by the thread that is one of the one or more events that are orderable, and recording the occurrence of the second event by recording a sequence identifier into the replay-able trace for the thread that orders the second event among other events that are orderable across the plurality of threads.

Claim 16: The method of claim 10, wherein recording the occurrence of the first event by recording side effects of the first event comprises recording side effects of at least one of an access to a model-specific register (MSR) or an un-cached read.
Claim 1: 
A processor comprising a processor cache, the processor configured to: 
























initiate recording a trace of execution of an execution entity, including recording initial processor register state for the execution entity into the trace; 

based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace: 

record an influx of data imported into the processor cache in response to the cache miss; and 

set a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into the trace; and
 


based on detection of an access by the execution entity to a model-specific register of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace, record at least one side effect of the access by the execution entity to the model-specific register, including recording at least one of a register value or a memory value changed as a result of the access by the execution entity to the model-specific register.
Claim 8:
Claim 1: A computer system, comprising: one or more processors;  and one or more computer-readable media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system to record a replay-able trace of execution of an executable entity using cache data, the computer-executable instructions including instructions that are executable to cause the computer system to perform at least the following: 
identify a trace memory model that defines one or more events that are orderable across a plurality of threads of the executable entity;  execute the plurality of threads of the executable entity concurrently across one or more processing units of the one or more processors;  during execution of the 
plurality of threads, record a separate replay-able trace for each thread independently, including, for each thread: 

recording initial processor register state for the thread;  and 



upon detecting a processor data cache miss based on execution of the thread, 



recording at least one line of cache data imported into the processor data cache in response to the processor data cache miss;  and during execution of at least one of the plurality of threads, detecting an occurrence of a first event by the thread that should be recorded by its side effects of the first event, and recording the occurrence of the first event by recording the side effects of the first event into a replay-able trace for the thread, including recording one or more register values changed by the first event;  and detecting an occurrence of a second event by the thread that is one of the one or more events that are orderable, and recording the occurrence of the second event by recording a sequence identifier into the replay-able trace for the thread that orders the second event among other events that are orderable across the plurality of threads.

Claim 8: The computer system of claim 1, wherein recording the occurrence of the first event by recording side effects of the first event comprises recording side effects of an access to a model-specific register (MSR).


Claims 10:
Issued patent (US 10,031,834, claims 10 and 16) discloses the limitation as recited in claim 10 of the instant application listed in the table above, but does not explicitly disclose the limitation about “setting a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into a trace” and/or “execution of a non-deterministic processor instruction, the recorded event including a register value changed by the execution of the non-deterministic processor instruction”.
However, Lewis in the same analogous art discloses setting a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into a trace (see for example, paragraph [0049], “cache lines 210-230, in one embodiment, are associated with transactional attributes.  These attributes may be persistent through memory (i.e. part of cache lines 215 that exists throughout a memory hierarchy)… Here, software may check the status of a transactional read bit to determine if the current transaction has already read cache line 215.  And if the bit is set (indicating cache line 215 has already been accessed), then the software elides read barrier operations, such as checking transaction record 250, logging transaction record value 250 in read set 265, etc. Here, subsequent software transactional accesses to the same memory address within a transaction are accelerated using hardware attributes that the software is able to access, interpret, and act upon accordingly.”, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lewis’ hardware bit into the claim 16 of issued patent (US 10,031,834) to set the hardware bit for indicating the access status of the cache line. One would have been motivated to do so to accelerate the access to the same memory within a transaction as suggested by Lewis (see for example, paragraph [0049], “Here, subsequent software transactional accesses to the same memory address within a transaction are accelerated using hardware attributes that the software is able to access, interpret, and act upon accordingly”, and related description).

Claim 1:
Claim 1 is a processor/system version for performing the rejected method as in claim 10 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system/processor would need to run and/or practice such function steps disclosed in claims 1 and 8 of issued patent PAT. 10,031,834 listed above. Therefore, it also would have been obvious under issued patent PAT.10,031,834 in view of Lewis as addressed above. One would have been motivated to do so for the purpose as addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10-11, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee et al., "Offline Symbolic Analysis for Multi-Processor Execution Replay”) in view of Christie (David S. Christie, US5,944,841)
With respect to claim 10, Lee discloses: 
A method, implemented at a processor comprising a processor cache (see,  p.566, right column, section 3.1 Load-based Program Input Logging, “recording a single-threaded program’s execution on a uni-processor system… it is sufficient to record the program’s initial register state, and then record the values of all the load instructions executed by the program during the interval”), the method comprising:
initiate recording a trace of execution of an execution entity, including recording initial processor register state (i.e., “initial register state”, see p.564, right column – “This scheme records the initial register state and the values of load instructions executed by the recorded program”) for the execution entity into the trace (i.e., “A program’s input can be recorded by checkpointing the program’s initial register and memory state…”);
 based on detection of a cache miss during execution of the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace (see, p.567, left column, last paragraph, “…we just log the cache block fetched on a (load or store) cache miss…”): 
recording an influx of data imported into the processor cache in response to the cache miss (see, p.567, left column, last paragraph, “…we just log the cache block fetched on a (load or store) cache miss, because any first access to a location would result in a compulsory cache miss. In the case of a store miss, the data recorded for the cache block are the values before executing the store.”); and 
setting a hardware bit on a cache line of the processor cache storing the influx of data, the hardware bit indicating that the cache line has been recorded into trace (see, p.567, left column, last paragraph, “BugNet [22] used a bit per cache word in the private cache of a processor core to determine if that location has been logged for the program or not…we just log  the cache block fetched on a (load or store cache miss because any first access to a location would result to a compulsory cache miss.”);and 
[based on detection of an access by the execution entity to a model-specific register of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace], recording at least one side effect (i.e., “instruction count”) of the access by the execution entity (see p.566, right column, las paragraph, “The value of a load instruction is recorded along with the instruction count corresponding to the load instruction”) [to the model-specific register] including recording at least one of a register value or a memory value changed (i.e. “values of load instruction”, see p564, right column – “This scheme records the initial register state and the values of load instructions executed by the recorded program”) [as a result of the access by the execution entity to the model-specific register]. 
Lee discloses recording initial register state, side effect and memory value changed as addressed above, but does not explicitly disclose based on detection of an access by the execution entity to a model-specific register of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace, and the recorded side effect is by the execution entity to the model specific register including recording at least one of a register value or a memory value changed as a result of the access by the execution entity to the model-specific register.
However, Christie in the same analogous art discloses based on detection of an access by the execution entity to a model-specific register (i.e., “trace pointer”/”trace pointer register”, and/or “control register”) of the processor by the execution entity subsequent to the recording of the initial processor register state for the execution entity into the trace (see col.5, lines 15-16, the “trace pointer 114 is a model specific register” and col.3, lines 7-11, “In response to software setting a bit in the control register, the control unit functions to retrieve a special trace microcode sequence from MROM to provide a trace record of the instructions…”), and recording at least one side effect of the access by the execution entity to the model-specific register (i.e. Fig.14, step 2000 – “Initialize pointer & set control reg”, steps 2004-2012 – “Increment counter”),  including recording at least one of a register value or a memory value  changed as a result of the access by the execution entity to the model-specific register (i.e., “pointed to by tracer pointer 114”, Fig.11A, step 1000 “Initialize trace pointer”, step 1012 – “Write basic record to memory”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Christie’s model-specific register/trace pointer register into Lee’s load-based checkpointing architecture for recording the side effect (“instruction count”) and the memory value changed (“values of all the load instructions”) executed by the program during the interval in the memory addressed access to the model-specific register(pointed by the value of the “trace pointer register”). One would have been motivated to do so to provide basic implementing for the tracing capability/record as suggested by Christie (i.e., col.9, lines 11-29).

With respect to claim 11, Lee discloses:
the processor is also configured to record a result of an un-cached read (i.e., “read from an uncacheable memory-mapped location”) resulting from execution of the execution entity (see, p.567, right column, third paragraph, “Note that any read from an uncacheable memory-mapped location would always be logged as it will always result in a cache miss. Thus, non-deterministic input read from system devices such as network cards are correctly captured. Also, RDTSC (Read TimeStamp Counter) instruction in the x86 architecture is also treated as an uncacheable load, and its return value is recorded.”).  

With respect to claim 14, Lee further discloses:
wherein the access by the execution entity to the model-specific register comprises a first event, the method also comprising clearing (i.e., “rese the log-bits”) the hardware bit based on occurrence of a second event (i.e., “newly scheduled process or thread”), the second event selected from a group consisting of: a transition of the processor from a non-recording state to a recording state; a first modification of the cache line; and an interrupt to the execution of the execution entity (i.e., for executing “newly scheduled process or thread”) (see p.568, right column, section 3.4, “The operating system needs to provide support for creating a checkpoint at regular intervals or on a page fault. Creating a checkpoint requires logging the context header for each processor core in its local log (context header does not contain the memory state). Also, on a context-switch it needs to log the context header for the newly scheduled process or thread and reset the log-bits…”, and related description).

With respect to claim 15, Lee discloses: 
clearing (i.e., “reset”) the hardware bit subsequent to setting the hardware bit, and based on consumption of the cache line after the hardware bit is cleared, setting the hardware bit to indicate that the cache line again has been recorded into the trace (i.e., “a new checkpoint is created at regular intervals”, see p.568, right column, section 3.4, “…it needs to log the context header for the newly scheduled process or thread and reset the log-bits…”; Also see p.567, left - right column, “BugNet logs a load, only if that load is the first memory access to the location that it accesses. Such loads are called as first-loads. The values of non-first-loads need not be logged…A checkpoint for a program is created first when logging is turned on for that program. Thereafter, a new checkpoint is created at regular intervals…To create a new checkpoint, the operating system flushes the data in the private caches of the processor, logs the checkpoint header, and then continues to log the data of every cache block fetched on a cache miss”).  

With respect to claim 21, Christie further discloses:
wherein the model-specific register comprises a processor-specific control register (i.e., “Control Reg”, “Trace Prt”, see Fig.1, item 112 and 114) that controls at least one of a debugging feature, a program execution tracing feature (i.e., Fig.11A, step 1000-1008, “Initialize trace pointer”, “Set trace enable (TE) bit”, “Dispatch tracing microcode sequence” and  “Generate basic record”) or a performance monitoring feature. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the invention of Christie into the Lee to control the program execution tracing feature by providing a trace record of the instructions as suggested by Christie (see for example, col.3, lines 7-10, “In response to software setting a bit in the control register…provide a trace record of the instruction “).

With respect to Claims 1-2, 5-6 and 22:
Claims 1-2, 5-6 and 22 are processor/system version for performing the rejected method as in claims 10-11, 14-15 and 21 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system/processor would need to run and/or practice such function steps disclosed by reference above. Lee further discloses the processor/system with processor (i.e., “AMD64 processor”, see p.564, right column). Therefore, they are also obvious in view of the Lee and Christie reference.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Christie as applied to claims 1 and 10 above, and further in view of O’Dowd (O’Dowd et al., US 2018/0253369A1) 
With respect to claim 12: 
Lee modified by Christie discloses the processor is also configured to record a register value changed by execution (“non-deterministic system events”) [of a non-deterministic processor instruction] (see Lee, p.564, right column, second paragraph, “A program’s input can be recorded …and then logging all the non-deterministic system events such as I/O, DMA, interrupts, etc.”), but does not explicitly disclose execution of a non-deterministic processor instruction.
However, O’Dowd in the same analogous art discloses the execution of a non-deterministic processor instruction.
(see for example, paragraph [0141-0142], “Logging Non-Deterministic Instruction”, “The techniques described herein for logging memory and register changes originating inside and outside of an application are sufficient to capture most changes to the state of an application as it runs…In such cases, when the result of a CPU instruction is non-deterministic, instrumentation in an improved backend can log the effect of the instruction.  An improved backend can use such information at a later time to aid in reconstructing memory and register state.”, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Dowd’s recording event of the execution of non-deterministic instruction into Lee for recording event of the execution of the non-deterministic instruction for later time reconstructing memory and register state. One would have been motivated to do so to provide useful information for later time to aid in reconstructing memory and register state as suggested by O’Dowd (see for example, paragraph [0142], “An improved backend can use such information at a later time to aid in reconstructing memory and register state.”, and related description).

With respect to claim 3:
Claim 3 is processor/system version for performing the rejected method as in claim 12 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system/processor would need to run and/or practice such function steps disclosed by reference above. Thus, it also would have been obvious.


Claims 7-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Christie, in view of Kaushik (Kaushik et al., US 2004/0153635A1)
With respect to claim 16:
Lee modified by Christie does not explicitly disclose transitioning to a non-recording state based on an execution transition, the execution transition selected from a group consisting of: a first execution transition from kernel-mode to user-mode; and a second execution transition from the execution entity to a second execution entity.
However, Kaushik in the same analogous art discloses transitioning to a non-recording state based on an execution transition, the execution transition selected from a group consisting of: a first execution transition from kernel-mode to user-mode; and a second execution transition from the execution entity to a second execution entity (see for example, paragraph [0005], “…the OS would need to separately log supervisory and user mode data, which would require the multi-tasking/multi-threaded OS to maintain separate buffers for user and kernel mode data with every thread/task that logs the data and switches between the two buffers”; paragraph [0017], “the privilege flags are represented as bit values for a word of the processor housed within a register of the processor while the identified user application executes.  Moreover, the received privilege level can actually cause the processor to set more than one privilege flag.  For example, a privilege level that desires both user mode and supervisory mode logging, can cause a privilege flag (e.g., bit field value) be set for user mode logging and a separate privilege flag be set for supervisory mode logging.  Furthermore, in some instance, a previous setting may indicate that both user mode and supervisory mode are to be logged, but the received privilege level desires only user mode logging.  In this instance, the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaushik’s privilege flags setting in bit values into Lee to transition to a non-recording state based on the privilege flags (bit values) setting and the execution transition between different modes (user/kernel/supervisory mode). One would have been motivated to do so to achieve the desired logging for different modes by setting/unsetting the privilege flag as suggested by Kaushik (see for example,  paragraph [0017], “…the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description).

With respect to claim 17:
Kaushik further discloses the transition to the non-recording state being based on a request received from a system comprising the processor (see for example, paragraph [0017], “the privilege flags are represented as bit values for a word of the processor housed within a register of the processor while the identified user application executes… In this instance, the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to before the effective filing date of the claimed invention to incorporate Kaushik’s privilege flags setting in bit values (request received from a system) into Lee to transition to a non-recording state based on the privilege flags (bit values) setting and the execution transition between different modes (user/kernel/supervisory mode). One would have been motivated to do so to achieve the desired logging for different modes by setting/unsetting the privilege flag for the word of the processor as suggested by Kaushik (see for example,  paragraph [0017], “…the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”).

With respect to claim 18:
Lee modified by Christie does not explicitly disclose clearing the hardware bit based on an execution transition, the execution transition selected from a group consisting of: a first execution transition from kernel-mode to user-mode; and a second execution transition from a second execution entity to the execution entity.  
However, Kaushik in the same analogous art discloses clearing the hardware bit based on an execution transition, the execution transition selected from a group consisting of: a first execution transition from kernel-mode to user-mode; and a second execution transition from a second execution entity to the execution entity (see for example, paragraph [0005], “…the OS would need to separately log supervisory and user mode data, which would require the multi-tasking/multi-threaded OS to maintain separate buffers for user and kernel mode data with every thread/task that logs the data and switches between the two buffers”; paragraph [0017], “the privilege flags are represented as bit values for a word of the processor housed within a register of the processor while the identified user application executes.  Moreover, the received privilege level can actually cause the processor to set more than one privilege flag.  For example, a privilege level that desires both user mode and supervisory mode logging, can cause a privilege flag (e.g., bit field value) be set for user mode logging and a separate privilege flag be set for supervisory mode logging.  Furthermore, in some instance, a previous setting may indicate that both user mode and supervisory mode are to be logged, but the received privilege level desires only user mode logging.  In this instance, the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description; Also see Fig.4, item 401-402 and paragraph [0048], “the data structure 400 of FIG. 4 can be used to selectively instruct the processor's firmware and/or software to log branch store data to a buffer during execution of an application.  This is achieved by enabling the DTS bit/flag field (e.g., field 0 402) by setting it and inspecting a privilege level request received from an OS.  The privilege level instructs the processor's firmware and/or software to set either the USER bit/flag (e.g., field 1 402) and/or the SUP bit/flag field (e.g., field 2 402).  Thus, during execution of an identified application each processed instruction is inspected to determine the execution mode and compared to the USER and/or SUP bits/flags (e.g., fields 1-2 402), and when appropriate branch trace store data is logged to an identified memory buffer”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaushik’s privilege flags setting in bit values into Lee to transition to a non-recording state based on the privilege flags (bit values) setting and the execution transition between different modes (user/kernel/supervisory mode). One would have been motivated to do so to achieve the desired logging for different modes by setting and/or clearing/unsetting the privilege flag as suggested by Kaushik (see for example,  paragraph [0017], “…the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description).

With respect to claim 19:
Kaushik further discloses the clearing of the hardware bit being based on a request received from a system comprising the processor (see for example, Fig.4, items 401-402 (bit setting/unsetting); paragraph [0017], “the privilege flags are represented as bit values for a word of the processor housed within a register of the processor while the identified user application executes… In this instance, the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaushik’s privilege flags setting/clearing in bit values into Lee to clear the hardware bit based on the privilege flags (bit values) setting and clearing for the execution transition between different modes (user/kernel/supervisory mode). One would have been motivated to do so to achieve the desired logging for different modes by setting/unsetting/clearing the privilege flag as suggested by Kaushik (see for example,  paragraph [0017], “…the processor will need to unset the supervisory mode's privilege flag to achieve the desired logging.”, and related description).


With respect to claims 7-8:
Claims 7-8 are system version for performing the rejected method as in claims 16 and 18 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Thus, they also would have been obvious.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Christie, in view of  Wang (Wang et al., “ReStore: Symptom-Based Soft Error Detection in Microprocessors”, Published by the IEEE Computer Society, 2006)
With respect to claim 20:
Lee modified by Christie does not explicitly disclose recording at least a portion of a translation lookaside buffer entry into the trace.
However, Wang in the same analogous art discloses recording at least a portion of a translation lookaside buffer entry into the trace (i.e., translation lookaside buffer – TLB; p.190, section 3.1 – Examining the Wake of a Soft Error, “more subtle events like cache and TLB misses can also be caused by soft errors. These events are valid and occur during normal processor operation since memory caches and translation look-aside buffers are designed to only buffer a subset of all possible entries. These events are infrequent in steady state execution and can indicate the presence of a soft error. p.193, section 3.2.4 – Event Log, “By tracking and recording events during both the original and redundant executions, soft errors can be detected and logged.”, and related description). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Wang’s recording at least a portion of a translation lookaside buffer entry into the trace with Lee’s teachings about the record-and replay solution to record at least a portion of a translation lookaside buffer entry (TLB). One would have been motivated to do so to record/replay the event during execution in order to help programmer debug non-deterministic bugs as suggested by Lee (see for example, p.564, section 1 – Introduction, “Ability to replay a program’s execution has a number of applications. Using a record-and-replay system, one can build a time-travel debugger [11]. It also helps a programmer debug non-deterministic bugs that are prevalent in multi-threaded programs”, and related description).

With respect to claim 9:
Claim 9 is a system version for performing the rejected method as in claim 20 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Thus, it also would have been obvious.

Conclusion
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENG WEI/Examiner, Art Unit 2192                                                                                                                                                                                                        

                                                                                                /ZIAUL A CHOWDHURY/                                                                                                Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                 01/28/2021